


Exhibit 10.28

 

[g231853mv01i001.gif]CONSENT AND FIRST AMENDMENT TO
NOTE PURCHASE AGREEMENT

 

THIS CONSENT AND FIRST AMENDMENT TO NOTE PURCHASE AGREEMENT, dated as of
December 29, 2015 (this “Amendment” or “Consent”), is entered into by and among
DEPOMED, INC., a California corporation (the “Borrower”), the other Credit
Parties party hereto, the Purchasers party hereto, and DEERFIELD PRIVATE DESIGN
FUND III, L.P., a Delaware limited partnership, as a Purchaser and as collateral
agent (in such latter capacity, the “Agent”).

 

BACKGROUND STATEMENT

 

A.                                    The Borrower, the Purchasers and the Agent
entered into that certain Note Purchase Agreement, dated as of March 12, 2015
(as the same may be amended, modified, restated or otherwise supplemented from
time to time, the “Purchase Agreement”), pursuant to which the Borrower issued
up to $575,000,000 aggregate principal amount of secured notes to the
Purchasers.  Capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Purchase Agreement.

 

B.                                    Pursuant to that certain Consent, dated as
of November 12, 2015 (the “Prior Consent”), the Required Purchasers (1) waived
compliance with Section 6.4 of the Purchase Agreement in connection with the
Borrower entering into a License Agreement, dated as of November 13, 2015 (the
“Cebranopadol License Agreement”), with GRÜNENTHAL GMBH, a German limited
liability company, pursuant to which the Borrower, or one of its subsidiaries,
has agreed acquire an exclusive license to develop, obtain regulatory approvals
and market and sell certain products containing certain pharmaceutical
compounds, including CEBRANOPADOL, within the United States and Canada (such
exclusive license, the “Cebranopadol License”) and (2) consented to (x) the
entry into the Cebranopadol License Agreement by the Borrower and the
transactions contemplated thereby, (y) the acquisition by the Borrower’s and/or
one of its Subsidiaries of the Cebranopadol License in accordance with the
Cebranopadol License Agreement and (z) any payments, licenses of intellectual
property, advances of expenses or other consideration made or to be made by the
Borrower pursuant to the Cebranopadol License Agreement and the Cebranopadol
License, in each case on the terms, and subject to the conditions of, the Prior
Consent.

 

C.                                    The Borrower has subsequently informed the
Purchasers that in connection with the closing of the acquisition of the
Cebranopadol License pursuant to the terms of the Cebranopadol License Agreement
it has formed Depomed Bermuda Ltd., a wholly-owned Foreign Subsidiary organized
under the laws of Bermuda as an exempted Company (“Depo Bermuda Sub”), and
wishes to (1) assign all of its right, title and interest in the Cebranopadol
License Agreement to Depo Bermuda Sub and have Depo Bermuda Sub assume all of
its obligations thereunder pursuant to an Assignment Agreement by and between
the Borrower and Depo Bermuda Sub in the form provided to the Agent’s counsel on
December 29, 2015 (the “Cebranopadol Assignment Agreement” and such assignment
and assumption, the “Assignment and Assumption”) and (2) contribute to Depo
Bermuda Sub a promissory note issued by the Borrower to Depo Bermuda Sub in the
form provided to the Agent’s counsel on December 29, 2015 (the “Promissory Note”
and such contribution, the “Contribution”).

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

D.                                    Absent a waiver of compliance therefrom
and a consent thereto from the Required Purchasers, Sections 6.2, 6.4, 6.6 and
6.10 of the Purchase Agreement, as applicable, would prohibit (1) the Borrower
from entering into the Cebranopadol Assignment Agreement, issuing the Promissory
Note or making the Contribution, and (2) the Borrower or Depo Bermuda Sub from
entering into the Cebranopadol Assignment Agreement or performing their
obligations, or exercising their rights, thereunder or consummating the
Assignment and Assumption.

 

E.                                     The Required Purchasers are willing to
provide such waiver and consent in accordance with, and subject to, the terms
and conditions set forth herein, including without limitation, the amendments to
the Purchase Agreement set forth below.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

CONSENT

 

Based upon the representations and warranties contained herein, the Required
Purchasers hereby waive compliance with Sections 6.2, 6.4, 6.6. and 6.10 of the
Purchase Agreement, as applicable, in connection with, and consent to, (a) the
formation of Depo Bermuda Sub, (b) the ownership by the Borrower of all (but not
less than all) of the Capital Stock of Depo Bermuda Sub, (c) the Assignment and
Assumption (including assumption by Depo Bermuda Sub of Indebtedness in respect
of Deferred Acquisition Consideration relating thereto), (d) the Borrower
issuing the Promissory Note to Depo Bermuda Sub, (e) the Contribution, and
(f) the Borrower and Depo Bermuda Sub entering into the Cebranopadol Assignment
Agreement and performing their obligations, and exercising their rights,
thereunder.  For clarity, the foregoing waiver and consent is only with respect
to the Assignment Agreement and Promissory Note in the form provided to the
Agent’s counsel on December 29, 2015 and for performance by each party thereto
of their respective rights and obligations thereunder in strict conformity with
the terms thereof, and the Required Purchasers do not herein consent to, or
waive compliance with, any provision of the Purchase Agreement, with respect to
any amendment, modification or supplement of such Assignment Agreement or
Promissory Note or any waiver or deviation by any party thereto from strict
compliance with the terms thereof.

 

ARTICLE II

AMENDMENTS TO PURCHASE AGREEMENT

 

2.1                              New Defined Terms.  The following defined terms
are hereby added to Section 1.1 of the Purchase Agreement in proper alphabetical
order:

 

(a)                                “Bermuda Pledge” means that certain Pledge
Agreement by and between the Borrower, the Collateral Agent and Depo Bermuda Sub
pursuant to which the Borrower has pledged under the laws of Bermuda 65% of the
Capital Stock of Depo Bermuda Sub to the Collateral Agent, as collateral agent
for the Purchasers.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

(b)                                 “Cebranopadol Assignment Agreement” means
that certain Assignment Agreement, dated as of December 30, 2015, by and between
the Borrower and Depo Bermuda Sub, without giving effect to any amendments,
modifications or supplements thereto that are not approved by the Required
Purchasers.

 

(c)                                 “Cebranopadol License Agreement” means that
certain License Agreement, dated as of November 13, 2015, by and between the
Borrower and GRÜNENTHAL GMBH, without giving effect to any amendments,
modifications or supplements thereto that are not approved by the Required
Purchasers.

 

(d)                                 “Depo Bermuda Sub” means Depomed Bermuda
Ltd., a Wholly Owned Subsidiary of the Borrower.”

 

(e)                                  “First Amendment” means that certain
Consent and First Amendment to Note Purchase Agreement, dated as of December 29,
2015, by and between the Borrower, the other Credit Parties thereto, the
Collateral Agent and the other Purchasers thereto.

 

(f)                                   “Permitted Development and License
Agreement” means any agreement between Depo Bermuda Sub and one or more Credit
Parties pursuant to which Depo Bermuda Sub licenses, and/or grants any rights
to, any of its assets under the Cebranopadol Assignment Agreement and the
Cebranopadol License Agreement to such Credit Party or Credit Parties and/or
contracts to such Credit Party or Credit Parties the development of such assets.

 

2.2                              Existing Defined Terms.

 

(a)                                 Section 1.1 of the Purchase Agreement is
hereby amended by amending and restating the following defined terms:

 

“Security Documents” means the Security Agreement, the Landlord Agreement, the
Deposit Account Control Agreements, the Bermuda Pledge and all other pledge or
security agreements, mortgages, deeds of trust, assignments or other similar
agreements or instruments executed and delivered by the Borrower or any of the
Borrower’s Subsidiaries pursuant to the terms of this Agreement, in each case as
amended, modified or supplemented from time to time.

 

2.3                              Existing Section 6.2(xv).  Section 6.2(xv) of
the Purchase Agreement is hereby amended and restated in its entirety as
follows:

 

“Obligations of (1) Depo DR under the [***] and (2) the Borrower and Depo
Bermuda Sub under the Cebranopadol Assignment Agreement;”

 

2.4                              Existing Section 6.6.  Section 6.6 of the
Purchase Agreement is hereby amended and restated in its entirety as follows:

 

Except as expressly permitted by Section 6.5 and Investments permitted by
Section 6.4, enter into any transaction with any Affiliate, except in the
ordinary course of business pursuant to the reasonable requirements of the
business of the Borrower and on terms

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

substantially no more favorable to such Affiliate than those that such Affiliate
would obtain in a comparable arms-length transaction with a Person other than
the Borrower or an Affiliate thereof; provided that the foregoing shall not
prohibit (a) customary fees and indemnification provided to directors of the
Consolidated Entities, (b) any compensation and indemnification of, and other
employment agreements and arrangements, employee benefit plans, and stock
incentive plans with, directors, officers and employees of the Consolidated
Entities entered in the ordinary course of business, (c) the granting of
registration and other customary rights to holders of the Borrower’s Capital
Stock, and (d) the entry into Permitted Development and License Agreements.

 

2.5                              New Section 6.16.  Article VI of the Purchase
Agreement is hereby amended by adding the following new Section 6.16 at the end
thereof:

 

“6.16                  Depo Bermuda Sub.  Notwithstanding anything herein to the
contrary and in addition to any other restrictions imposed on the Borrower, or
that the Borrower is required to cause to be imposed on its Subsidiaries,
pursuant to this Article VI, permit any of the Capital Stock of Depo Bermuda Sub
to be directly or indirectly owned by any of its Subsidiaries or any other
Person that is not a Credit Party or permit Depo Bermuda Sub to (i) hold any
interest in any assets other than its rights under the Cebranopadol Assignment
Agreement and the Cebranopadol License Agreement, the assets contributed thereto
in connection with the Cebranopadol Assignment Agreement and the Cebranopadol
License Agreement, or cash or other assets received pursuant thereto, and its
rights under any Permitted Development and License Agreements, (ii) directly or
indirectly issue, assume, create, incur or suffer to exist any Indebtedness,
liabilities or obligations other than Indebtedness, liabilities or obligations
(x) incurred pursuant to the terms of the Cebranopadol Assignment Agreement and
the Cebranopadol License Agreement, (y) incidental to its corporate formation
and maintenance of its corporate existence and good standing not to exceed [***]
per year or (z) liabilities or obligations owed only to a Credit Party pursuant
to a Permitted Development and License Agreement, (iii) liquidate, or merge or
consolidate with any Person other than a Credit Party, (iv) have, hire, contract
with or otherwise engage any employees, or (v) engage in any operating
activities or use, license, distribute or transfer any assets other than
(A) dividends and distributions permitted under Section 6.5(a)(ii),
(B) exercising rights and performing its obligations under the Cebranopadol
Assignment Agreement and the Cebranopadol License Agreement, (C) distributing
cash received pursuant thereto to a Credit Party, (D) making payments to any
Person as required pursuant to the Cebranopadol Assignment Agreement and the
Cebranopadol License Agreement, (E) pursuant to any Permitted Development and
License Agreements, or (F) any activities ancillary thereto and to the
maintenance of its corporate existence and good standing.”

 

2.6                              Existing Section 7.1(b).  Section 7.1(b) of the
Purchase Agreement is hereby amended and restated in its entirety as follows:

 

“Any Credit Party shall fail to observe or perform any covenant, restriction or
agreement contained in Section 5.1, 5.2, 5.3, 5.9 or 5.13 or Article VI or
Section 5.1 of the First Amendment;”

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

4

--------------------------------------------------------------------------------


 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

To induce the Required Purchasers to enter into this Amendment, the Borrower
hereby represents and warrants to the Agent and the Purchasers as follows:

 

3.1                               Representations and Warranties.  Both
immediately before and after giving effect to this Amendment and the
transactions contemplated hereby, each of the representations and warranties of
each Credit Party contained in the Purchase Agreement and each other Credit
Document is true and correct on and as of the date hereof with the same effect
as if made on and as of the date hereof (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty was true and
correct as of such date).

 

3.2                               No Default.  Both immediately before and after
giving effect to this Amendment and the transactions contemplated hereby, no
Default or Event of Default has occurred and is continuing.

 

3.3                               Authorization; Approvals.  The execution,
delivery and performance of this Amendment and the transactions contemplated
hereby (a) are within the corporate or limited liability company authority, as
applicable, of each Credit Party, (b) have been duly authorized by all necessary
corporate or limited liability company action, as applicable, of each Credit
Party, (c) do not and will not contravene any other Requirement of Law to which
any Credit Party is subject or any judgment, order, writ, injunction, license or
permit applicable to any Credit Party,  and (d) do not violate or breach any
provision of the governing documents of any Credit Party or any agreement or
other instrument binding upon any Credit Party. The execution, delivery and
performance of this Amendment by each Credit Party does not require the approval
or consent of, or filing with, any Governmental Authority.

 

3.4                               Enforceability.  This Amendment has been duly
executed and delivered by each Credit Party and constitutes each Credit Party’s
legal, valid and binding obligation, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws affecting creditors’ rights
generally or by general equitable principles.

 

ARTICLE IV

EFFECTIVENESS

 

4.1                               The amendments, waiver and consent set forth
herein shall become effective as of the date when, and only when, each of the
following conditions precedent shall have been satisfied or waived in writing by
the Required Purchasers (the effective date of this Amendment, the “Effective
Date”):

 

(a)                                 The Agent and the Required Purchasers shall
have received an executed counterpart of this Amendment from each Credit Party
and Purchasers constituting the Required Purchasers.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

5

--------------------------------------------------------------------------------


 

(b)                                 The Agent and the Required Purchasers shall
have received the following, each dated as of the Effective Date (unless
otherwise specified) and in such number of copies as the Required Purchasers
shall have requested:

 

(i)                                     a copy of the Assignment Agreement, duly
completed and executed by each of the Borrower and Depo Bermuda Sub, in the form
provided to the Agent’s counsel on December 29, 2015; and

 

(ii)                                  a copy of the Promissory Note, duly
completed and executed by the Borrower, in the form provided to the Agent’s
counsel on December 29, 2015.

 

(c)                                  The Borrower shall have paid all fees and
expenses due in accordance with Section 7.2 hereof.

 

(d)                                 Substantially concurrently with the
effectiveness of this Amendment, any and all amounts owed by the Borrower to
Depo Bermuda Sub under the Promissory Note shall have been paid in full by the
Borrower satisfying its payment obligations under Section 4 of the Assignment
Agreement and Depo Bermuda Sub shall have accepted such payment in full pursuant
to such section of the Assignment Agreement.

 

(e)                                  Substantially concurrently with the
effectiveness of this Amendment, the acquisition of the Cebranopadol License and
all other rights and assets to be acquired by the Borrower or its Subsidiaries
under the Cebranopadol License Agreement shall have been consummated in
accordance with the terms of the Cebranopadol License Agreement.

 

(f)                                   Both immediately before and after giving
effect to this Amendment and the transactions contemplated hereby, each of the
representations and warranties contained in this Amendment shall be true and
correct on and as of the Effective Date, with the same effect as if made on and
as of such date.

 

(g)                                  Such other documents, agreements,
instruments, certificates, opinions or other confirmations as the Required
Purchasers may reasonably request.

 

ARTICLE V

POST-EFFECTIVENESS COVENANTS

 

5.1                               Within 30 days of the Effective Date, the
Borrower shall deliver to the Agent and the Required Purchasers the following in
such number of copies as the Required Purchasers shall have requested:

 

(a)                                 a pledge agreement, in form and substance
reasonably satisfactory to the Required Purchasers, duly completed and executed
by the Borrower and Depo Bermuda Sub pursuant to which the Borrower has pledged
under the laws of Bermuda 65% of the Capital Stock of Depo Bermuda Sub to the
Agent, as collateral agent for the Purchasers (the “Bermuda Pledge”);

 

(b)                                 an opinion of California counsel to the
Credit Parties and addressed to the Required Purchasers, in form and substance
reasonably acceptable to the Required Purchasers;

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

6

--------------------------------------------------------------------------------


 

(c)                                  an opinion of Bermuda counsel to the Credit
Parties and Depo Bermuda Sub and addressed to the Required Purchasers, in form
and substance reasonably acceptable to the Required Purchasers; and

 

(d)                                 a certificate of the secretary or an
assistant secretary of the Borrower and Depo Bermuda Sub, dated as of the date
of the Bermuda Pledge and in form and substance reasonably satisfactory to the
Required Purchasers, certifying (i) that attached thereto is a true and complete
copy of the bylaws, operating agreement or similar governing document of such
party, as then in effect and as in effect at all times from the date on which
the resolutions referred to in clause (ii) below were adopted to and including
the date of such certificate, (ii) that attached thereto is a true and complete
copy of resolutions adopted by the board of directors (or similar governing
body) of such party, authorizing the execution, delivery and performance of the
Bermuda Pledge, and (iii) as to the incumbency and genuineness of the signature
of each officer of such party executing the Bermuda Pledge, and attaching all
such copies of the documents described above.

 

ARTICLE VI

AFFIRMATION OF OBLIGATIONS

 

Each of the Credit Parties hereby acknowledges and consents to all of the terms
and conditions of this Amendment and agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
such Credit Party’s obligations (as applicable) under the Purchase Agreement,
the Guaranty, the Security Agreement and the other Credit Documents to which it
is a party.  Further, each of the Credit Parties hereby (i) ratifies and
confirms its pledge of and grant of a security interest in and Lien on all of
its collateral to the Agent made pursuant to the Security Agreement and the
other Credit Documents to which it is a party, which security interest and Lien
shall continue in full force and effect without interruption, and shall
constitute the single grant of a security interest and Lien, (ii) confirms and
agrees that, after giving effect to this Amendment, the Purchase Agreement, the
Guaranty, the Security Agreement and the other Credit Documents to which it is a
party remain in full force and effect and enforceable against such Credit Party
in accordance with their respective terms and shall not be discharged,
diminished, limited or otherwise affected in any respect, and (iii) represents
and warrants to the Agent and the Required Purchasers that it has no knowledge
of any claims, counterclaims, offsets, or defenses to or with respect to its
obligations under the Credit Documents, or if such Credit Party has any such
claims, counterclaims, offsets, or defenses to the Credit Documents or any
transaction related to the Credit Documents, the same are hereby waived,
relinquished, and released in consideration of the execution of this Amendment. 
Each of the Credit Parties further waives any defense to its guaranty liability
occasioned by this Amendment.  This acknowledgement and confirmation by each of
the Credit Parties is made and delivered to induce the Agent and the Required
Purchasers to enter into this Amendment, and each Credit Party acknowledges that
the Agent and the Required Purchasers would not enter into this Amendment in the
absence of the acknowledgement and confirmation contained herein.

 

ARTICLE VII

MISCELLANEOUS

 

7.1                               Effect of Amendment.  From and after the
effective date of this Amendment, all references to the Purchase Agreement set
forth in the Purchase Agreement and any other Credit

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

7

--------------------------------------------------------------------------------


 

Document or other agreement or instrument shall, unless otherwise specifically
provided, be references to the Purchase Agreement as amended by this Amendment
and as may be further amended, modified, restated or supplemented from time to
time.  This Amendment is limited as specified and shall not constitute or be
deemed to constitute an amendment, modification or waiver of any provision of
the Purchase Agreement except as expressly set forth herein.  Nothing herein
shall be deemed to entitle the Borrower or any other Credit Party or Person to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the
Purchase Agreement or any other Credit Document in similar or different
circumstances.  For the avoidance of doubt, this Amendment shall be deemed a
Credit Document.

 

7.2                               Expenses.  The Borrower agrees, on demand, to
pay all reasonable out-of-pocket costs and expenses of the Agent and each
Purchaser (including, without limitation, reasonable fees and expenses of
counsel) in connection with the preparation, negotiation, execution and delivery
of this Amendment.

 

7.3                               Governing Law.  This Amendment shall be
governed by and construed and enforced in accordance with, the law of the State
of New York (including Sections 5-1401 and 5-1402 of the New York General
Obligations Law, but excluding all other choice of law and conflicts of law
rules).

 

7.4                               Severability.  To the extent any provision of
this Amendment is prohibited by or invalid under the applicable law of any
jurisdiction, such provision shall be ineffective only to the extent of such
prohibition or invalidity and only in any such jurisdiction, without prohibiting
or invalidating such provision in any other jurisdiction or the remaining
provisions of this Amendment in any jurisdiction.

 

7.5                               Successors and Assigns.  This Amendment shall
be binding upon, inure to the benefit of and be enforceable by the respective
successors and assigns of the parties hereto.

 

7.6                               Construction.  The headings of the various
sections and subsections of this Amendment have been inserted for convenience
only and shall not in any way affect the meaning or construction of any of the
provisions hereof.

 

7.7                               Counterparts; Integration.  This Amendment may
be executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.  This agreement or any counterpart may be executed and delivered by
facsimile or electronic mail, each of which shall be deemed an original. This
Amendment and the other Credit Documents constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.

 

[THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission.

 

8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Agent, Purchasers, the Borrower and the
other Credit Parties have caused this Consent to be duly executed as of the date
first above written.

 

 

Borrower:

 

 

 

DEPOMED, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew M. Gosling

 

 

Name:

Matthew M. Gosling

 

 

Title:

General Counsel

 

 

 

 

 

 

Other Credit Parties:

 

 

 

DEPO NF SUB, LLC

 

 

 

 

 

By:

Depomed, Inc., its sole member

 

 

 

 

 

 

 

 

 

 

By:

/s/ Matthew M. Gosling

 

 

Name:

Matthew M. Gosling

 

 

Title:

General Counsel

 

 

[Signature Page — Consent and First Amendment]

 

--------------------------------------------------------------------------------


 

 

Agent and Purchasers:

 

 

 

DEERFIELD PRIVATE DESIGN FUND III, L.P., as Collateral Agent and a Purchaser

 

 

 

 

By:

Deerfield Mgmt III, L.P.

 

 

General Partner

 

 

 

 

 

By:

J.E. Flynn Capital III, LLC

 

 

 

General Partner

 

 

 

 

 

 

 

By:

/s/ David J. Clark

 

Name: David J. Clark

 

Title: Authorized Signatory

 

 

 

 

 

 

 

DEERFIELD PARTNERS, L.P., as a Purchaser

 

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

General Partner

 

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

General Partner

 

 

 

 

 

 

 

By:

/s/ David J. Clark

 

Name: David J. Clark

 

Title: Authorized Signatory

 

 

 

 

DEERFIELD INTERNATIONAL MASTER FUND, L.P., as a Purchaser

 

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

General Partner

 

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

General Partner

 

 

 

 

 

 

 

By:

/s/ David J. Clark

 

Name: David J. Clark

 

Title: Authorized Signatory

 

[Signature Page — Consent and First Amendment]

 

--------------------------------------------------------------------------------


 

 

DEERFIELD SPECIAL SITUATIONS FUND, L.P., as a Purchaser

 

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

General Partner

 

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

General Partner

 

 

 

 

 

 

 

By:

/s/ David J. Clark

 

Name: David J. Clark

 

Title: Authorized Signatory

 

 

 

 

 

 

 

DEERFIELD PRIVATE DESIGN FUND II, L.P., as a Purchaser

 

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

General Partner

 

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

General Partner

 

 

 

 

 

 

 

By:

/s/ David J. Clark

 

Name: David J. Clark

 

Title: Authorized Signatory

 

 

 

 

 

 

 

DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P., as a Purchaser

 

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

General Partner

 

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

General Partner

 

 

 

 

 

 

 

By:

/s/ David J. Clark

 

Name: David J. Clark

 

Title: Authorized Signatory

 

[Signature Page — Consent and First Amendment]

 

--------------------------------------------------------------------------------


 

 

INTELIGO, as a Purchaser

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page — Consent and First Amendment]

 

--------------------------------------------------------------------------------


 

 

PHEMUS CORPORATION, as a Purchaser

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page — Consent and First Amendment]

 

--------------------------------------------------------------------------------


 

 

TAO FINANCE 3, LLC, as a Purchaser

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page — Consent and First Amendment]

 

--------------------------------------------------------------------------------


 

 

BIOPHARMA SECURED INVESTMENTS III HOLDINGS CAYMAN LP,

 

as a Purchaser

 

 

 

 

By:

Pharmakon Advisors, LP,

 

 

its Investment Manager

 

 

 

 

By:

Pharmakon Management I, LLC,

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page — Consent and First Amendment]

 

--------------------------------------------------------------------------------
